                                                             -   --,
                                           iCSDl,·
UNITED STATES DISTRICT COURT              ,-·~
SOUTHERN DISTRICT OF NEW YORK             , CTR1;)Nl,
-----------------------------------x
SHANE CAMPBELL GALLERY, INC.,
et al.                                      .\;~_ f!-(;)__71~
     Plaintiffs,
                                        18-cv-5134(JSR)
          -v-
                                        OPINION AND ORDER
FRIEZE EVENTS, INC.,

     Defendant.
-----------------------------------x
JED S. RAKOFF, U.S.D.J.

     Defendant Frieze Events, Inc. moves under Fed. R. Civ. P.

12(b) (6) to dismiss plaintiffs' complaint. For the reasons that

follow, the motion is granted. Specifically, plaintiff Shane

Campbell Gallery, Inc.'s breach of contract claim is dismissed

without prejudice to repleading within one week. Shane Campbell

Gallery's unjust enrichment claim is dismissed with prejudice.

Both claims asserted by plaintiff Julie Campbell (hereinafter

"co-plaintiff") are dismissed with prejudice.

     With respect to the single claim dismissed without

prejudice, the case management plan adopted at the February 25

in-court conference is amended as follows: plaintiff may replead

in an amended complaint attempting to cure the deficiencies

discussed in this opinion by no later than March 5, 2020. The

first two discovery deadlines in the case management plan are

extended from March 4 to March 11, but all other dates and


                                1
deadlines remain unchanged. However, if, upon receipt of any

amended complaint, defendant wishes to renew its motion to

dismiss, counsel for the parties should jointly call Chambers by

no later than 5 p.m. on March 6 to set a briefing schedule on

any such motion.

  I.      Shane Campbell Gallery's Breach of Contract Claim

       The instant dispute arises out of defendant's alleged

failure to provide adequate air conditioning at the 2018 Frieze

Art Fair. For the purposes of evaluating the sufficiency of

plaintiff's pleading, the Court accepts the factual allegations

in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662,                678

(2009).

       Defendant Frieze Events, Inc. organizes the Frieze Art

Fair, an event which takes place in New York City each May.

First Am. Compl., ECF No. 6 (hereinafter "Compl. "),        <J[      11. The

Fair, which advertises itself as an opportunity for galleries to

showcase and sell artwork to collectors and oth~r attendees,

sells booth space to various art galleries. -
                                            See
                                              --Id.
                                                 -          <J[<J[    13, 17.

Plaintiff Shane Campbell Gallery purchased a booth at the Frieze

Art Fair each year from 2012 to 2018. Id.   <J[<J[   12, 15-16.

       The first two days of the 2018 Fair, which was held on

Randall's Island, were very hot, with highs in the 90s. Id.                <J[


20. Because of the heatwave, the temperature inside the tent

where plaintiff's booth was located became so high that

                                  2
attendees "were unable to bear the heat." Compl.               '.I['.![   22, 24.   (The

Court takes judicial notice of the fact that the temperatures on

May 2 and 3, 2018 broke daily record highs, but that even hotter

days had previously occurred at least once in each month from

April through October. See Central Park, NY Historical Data:

Monthly Almanacs, www.weather.gov/okx/CentralParkHistorical.)

     Plaintiff's contract with Frieze obligated the defendant to

"use commercially reasonable efforts to provide common area .

. air conditioning," Contract, Ex. A to Compl.,         '.I[      18, and indeed

there were air conditioning vents located along the ceiling of

the tent. Compl.    '.I[   14. Nevertheless, plaintiff alleges that this

air conditioning system was so ineffective as to constitute

breach by defendant of its obligation to use commercially

reasonable efforts to provide air conditioning. Plaintiff

accordingly seeks rescission of the contract. Compl., Prayer for

Relief   <J[   C.

     Even drawing all reasonable inferences in plaintiff's

favor,   these allegations are insufficient to support a breach of

contract claim. The relevant contractual provision is paragraph

18, which provides in relevant part:

     18. Electrical Services: Frieze will use commercially
     reasonable efforts to provide common area lighting, heating
     and air conditioning, but shall not be liable for any loss
     or damage due to failure or interruption of any service.




                                        3
But other than the wholly conclusory statements in paragraphs 21

and 27 -    which the Court must disregard, see Iqbal, 556 U.S. at

678 -    the complaint alleges no facts suggesting that defendant

breached its obligation to use commercially reasonable efforts

to provide air conditioning.

        The mere facts that it was exceedingly hot inside the tent

despite the presence of air conditioning vents, and that the air

conditioning system differed from that of previous years, Compl.

~   14, do not imply as much. The standard for satisfying

commercial reasonability under New York law is a fairly lenient

one; as another court in this District has explained, it

"requires at the very least some conscious exertion to

accomplish the agreed goal             ." Holland Loader Co., LLC v.

FLSmidth A/S, 313 F. Supp. 3d 447, 473 (S.D.N.Y. 2018). And

there are any number of reasons why the air conditioning system

might have failed to cool the tent even if defendant had acted

in a commercially reasonable manner.

        Moreover, "[a] court's evaluation of a party's compliance

with a    'commercially reasonable efforts' requirement does not

involve a hindsight comparison of the party's actual conduct to

that which could have been undertaken to produce a better

result; a court should evaluate only whether the party's actual

conduct was sufficient." Id. at 472-73. But the complaint

alleges no facts that would allow the Court to evaluate

                                   4
defendant's "actual conduct." The complaint does not offer any

information about what would have constituted a commercially-

reasonable air conditioning system under the circumstances, nor

does it allege that defendant's conduct fell short of this

objective standard in any particular ways. Without any such

information, plaintiff cannot "raise a right to relief above the

speculative level." Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007).

     Plaintiff Shane Campbell Gallery's breach of contract claim

is therefore dismissed, though with leave to replead in an

amended complaint. In general, a court should grant leave to

replead unless doing so would be futile.   See Fed. R. Civ. P.

15 (a) (2); Dougherty v. Town of N. Hempstead Bd. of Zoning

Appeals, 282 F.3d 83, 87-88   (2d Cir. 2002). Here, plaintiff's

counsel proffered at oral argument that, after consulting an

expert, counsel could plead specific ways in which defendant's

conduct fell short of a commercial reasonability standard.

     Further, defendant's attempts to read the contract to

preclude liability under any circumstance are unavailing. As a

matter of law, the contract provides that defendant is liable to

plaintiff if defendant failed to use commercially reasonable

efforts to provide air conditioning.

     The second clause of paragraph 18 is not to the contrary.

Defendant reads this language - which provides that Frieze

                                 5
"shall not be liable for any loss or damage due to failure or

interruption of [air conditioning] service" - to mean that

Frieze has no liability whatsoever for the alleged lack of air

conditioning. Mem. of Law in Supp. of Mot. to Dismiss, ECF No.

33 (hereinafter "Mem."), at 12. But such a broad reading would

render the first portion of paragraph 18 a nullity, in violation

of basic principles of contract interpretation. Greater N.Y.

Mut. Ins. Co. v. Mut. Marine Office, Inc., 3 A.D.3d 44, 50    (N.Y.

App. Div. 2003). The better reading of this clause, as plaintiff

argues, is that it only shields Frieze from liability for losses

resulting from a sudden or unexpected failure of the air

conditioning system, such as from a power outage. Mem. of Law in

Oppo. to Mot. to Dismiss, ECF No. 36 (hereinafter "Oppo."), at

15.

      For similar reasons, an amended complaint would survive

despite paragraph 13, which releases Frieze from liability for

losses arising from "rain, wind or other weather conditions." To

be sure, the language of paragraph 13 is very broad, and read

literally, it might bar plaintiff's cause of action for losses

resulting from the temperature in the tent. But again, such a

reading would eviscerate defendant's obligation under paragraph

18 to use commercially reasonable efforts to provide air

conditioning. In order to give effect to both provisions, see

id., the Court reads the term "weather conditions" - as the

                                 6
examples of rain and wind suggest - to refer to conditions

outside the exhibition tent, but not inside it. Accordingly,

Frieze would not be liable for lost profits resulting from a

general reduction in Fair attendance due to the heat wave. 1 But

Frieze would potentially be liable in a scenario where

collectors attended the Fair but were unable to transact

business because of the temperature inside the tent. 2

     Finally, the Court holds that plaintiff's allegation of

damages in the First Amended Complaint is sufficient to survive

a motion to dismiss. Even though plaintiff primarily seeks

rescission of the contract, an "extraordinary remedy" that is

generally unavailable under New York law, Krumme v. WestPoint

Stevens Inc., 238 F.3d 133, 143 (2d Cir. 2000), the complaint

also alleges lost profit or "benefit of the bargain" damages,

Compl.   ~   51, the remedy that would ordinarily be applicable

here. These damages "need not be determined with mathematical

precision, but they must be capable of measurement based upon

known reliable factors without undue speculation." Holland




1 Plaintiff's preferred reading of paragraph 13, that it only
eliminates liability for losses resulting from damage to
artworks, is expressly contradicted by this paragraph's
reference to "any injury, death, damage (including damage or
loss to any artwork) or direct, indirect or consequential loss."

2 Because paragraph 13 does not preclude such liability,
plaintiff need not allege gross negligence or willful misconduct
on Frieze's part.
                                    7
Loader, 313 F. Supp. 3d at 480-81 (internal quotation marks

omitted). At this stage, an allegation of lost profits is

sufficient; whether any particular measure of lost profits, such

as the difference between gross sales at the 2017 Fair and the

2018 Fair, is sufficiently reliable presents an issue of fact to

be determined over the course of this litigation.

  II.     Shane Campbell Gallery's Unjust Enrichment Claim

        Defendant also moves to dismiss plaintiff Shane Campbell

Gallery's cause of action for unjust enrichment. Mem. at 18-20.

It is well-settled under New York law that "[a]n unjust

enrichment claim is not available where it simply duplicates, or

replaces, a conventional contract or tort claim." Corsello v.

Verizon N.Y., Inc.,    967 N.E.2d 1177, 1185 (N.Y. 2012). Here, the

entire subject matter of the parties' dispute is governed by a

valid and enforceable contract. Plaintiff therefore cannot

advance an unjust enrichment claim. Shane Campbell Gallery

responds that it is advancing this claim as an alternative

ground for relief if its breach claim fails, Oppo. at 18-20, but

this is unpersuasive. There is no dispute in this case that the

contract between the parties is valid and enforceable; the only

question is whether defendant breached it. Plaintiff's unjust

enrichment claim therefore fails as a matter of law, and the

Court dismisses it with prejudice.

  III. Julie Campbell's Claims

                                   8
     Finally, defendant moves to dismiss all claims with respect

to co-plaintiff Julie Campbell because she is not a party to the

contract between Shane Campbell Gallery, Inc. and Frieze Events,

Inc. Mem. at 18. Campbell, a co-owner of plaintiff Shane

Campbell Gallery, Inc., Compl. 1 9, responds that she may sue

because she is a third-party beneficiary of the contract. Oppo.

at 16-18.

     "A non-party may sue for breach of contract only if it is

an intended, and not a mere incidental, beneficiary .      . '
[and] the parties' intent to benefit the third party must be

apparent from the face of the contract." LaSalle Nat'l Bank v.

Ernst & Young, 285 A.D.2d 101, 108 (N.Y. App. Div. 2001)

(citations omitted). Generally speaking, "[a]bsent clear

contractual language evincing such intent, New York courts have

demonstrated a reluctance to interpret circumstances to construe

such an intent." Id. at 108-09. Here, the language of the

contract manifests no such intent. Paragraph 1 of the contract

states that it is between "Frieze and Exhibitor," meaning Shane

Campbell Gallery. No language expresses intent to benefit any

other parties, and the mere fact that Julie Campbell is a co-

owner of the gallery is insufficient for the Court to imply such

an intent. Her claims are accordingly dismissed with prejudice.




                                9
     SO ORDERED

Dated:    New York, NY
          February   ;;(z   2020




                                   10
